Garry, J.
Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered June 9, 2008, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
In satisfaction of an eight-count indictment charging him with committing various sexual acts involving two underage victims, defendant admitted to engaging in sexual intercourse with an 11-year-old child and pleaded guilty to one count of rape in the first degree. In connection with that plea, he waived the right to appeal his conviction and sentence orally and in writing. Defendant was subsequently sentenced in accordance with the plea agreement to seven years in prison, to be followed by five years of postrelease supervision. Defendant now appeals, arguing that the sentence imposed was harsh and excessive.
We affirm. “Defendant is precluded from raising [his] claim of harsh and excessive sentence given [his] unchallenged waiver of the right to appeal” (People v Wiley, 112 AD3d 998, 998 [2013] [citations omitted]; see People v Jeske, 55 AD3d 1057, 1058-1059 [2008], lv denied 11 NY3d 898 [2008]). Therefore, we find no reason to disturb the judgment of conviction.
Lahtinen, J.E, McCarthy and Egan Jr., JJ., concur.
Ordered that the judgment is affirmed.